Order entered February 13, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01352-CR

                              GLENN LOUIS BAKER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-82158-2014

                                            ORDER
       Before the Court is court reporter Denise Carrillo’s February 11, 2019 second request for

an extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed within THIRTY DAYS of the date of this order.           Ms. Carrillo is

cautioned that further extensions will be disfavored.


                                                        /s/   LANA MYERS
                                                              JUSTICE